Citation Nr: 1216328	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  96-29 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, delusion disorder, and schizophrenia.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and an interpreter


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1968 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In a May 1995 rating decision, the RO denied service connection for PTSD.  Then in January 1996, the Veteran testified at a hearing at the RO before a local hearing officer, and this hearing officer later issued a May 1996 decision continuing the denial of this claim.  The Veteran again testified at a November 1996 hearing before a different hearing officer.

More recently, in June 2005, the Board remanded the Veteran's claim to schedule another hearing at the RO, this time before a Veterans Law Judge of the Board.  This type of proceeding is more commonly referred to as a Travel Board hearing.  This hearing was held before the undersigned Veterans Law Judge in May 2006.  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board again remanded the Veteran's claim for still additional development in September 2006.  Thereafter, in May 2010, upon receiving the file back, the Board issued a decision denying his claim for PTSD.  He appealed the denial of his claim to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  A private attorney represented him in his appeal to the Court, and she continues to represent him before VA.  In a January 2011 order, granting a joint motion, the Court vacated the Board's decision and remanded the claim to the Board for readjudication in compliance with instructions in the joint motion.


One of the reasons for vacating the Board's prior decision was failure to consider the Veteran's additional diagnoses, i.e., those other than PTSD.  In another decision with similar facts, the Court held that the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A claimant cannot be held to a hypothesized diagnosis or one he is incompetent to render when determining what his actual claim may be.  Clemons at 5-6.  Consequently, the Board has broadened the Veteran's claim to include all psychiatric disorders that have been diagnosed.

The claim requires further development before being readjudicated, however, so the Board is again remanding the claim.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this additional remand, it is necessary to ensure there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.

As an initial matter, there apparently are outstanding evaluation and treatment records at the local VA Medical Center (VAMC) in San Juan, Puerto Rico, which need to be obtained so they may be considered in deciding this appeal.  In particular, the Veteran submitted a statement in May 2008 indicating he was continuing to receive ongoing treatment at that VAMC, but the records in the file only date up to March 2008, so even prior to that statement, certainly not then up to the present recognizing that it has been more than 4 years since.  So these additional records, and any other VA treatment records dated since March 2008, need to be obtained before deciding his appeal inasmuch as the Board has constructive, if not actual, notice of the existence and potential relevance of these additional records.  See 38 C.F.R. § 3.159(c)(2) and (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992); and Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Also, in the January 2011 joint motion, the parties agreed the Board had erred when previously adjudicating this claim for PTSD (now, as mentioned, recharacterized more generically as for an acquired psychiatric disorder) by not addressing material evidence favorable to this claim.  In particular, it was noted the Board had failed to discuss a November 1996 "buddy" statement submitted by a fellow soldier, purportedly corroborating an alleged stressor, which would show the Veteran had engaged in combat against an enemy force during his service in Vietnam during the Vietnam Era.  Specifically, the Veteran's alleged stressors are as follows:  1) in May 1969, he was on guard duty when attack helicopters were called in and opened fire on Vietnamese soldiers; 2) in July 1969, he witnessed a fellow soldier get blown up by a mortar round; and 3) in August 1969, while he was traveling with another serviceman as passengers in a military truck, that vehicle was involved in an accident with another vehicle in which Vietnamese civilians from the same family were occupants.  According to the Veteran, these civilians all later died from their injuries as the result of that accident.

Because it was determined the Board had failed to discuss the November 1996 "buddy" statement when determining whether he had engaged in combat with the enemy, the parties agreed that the Board's statement of reasons and bases was inadequate under 38 U.S.C.A. § 7104(d)(1).  Therefore, the parties agreed that remand was necessary for the Board to consider his service and lay evidence in conjunction with his alleged stressors and to provide an adequate statement of reasons and bases on whether this aforementioned evidence establishes he engaged in combat with an enemy force.  See Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008) and VAOPGCPREC 12-99 (October 18, 1999) (indicating that 38 U.S.C.A. § 1154(b), and the implementing VA regulation 38 C.F.R. § 3.304(d) and (f)(2), require that he actually have participated in combat with the enemy, meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply if he only served in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy)


There is still this possibility in this particular instance, however, since this evidence raises the possibility that he may have participated in attacking or defending an attack of the enemy.  See Sizemore v. Principi, 18 Vet. App. 264, 272 (2004) (holding that the Board erred in finding that the Veteran did not engage in combat simply because he did not receive enemy fire).

The Veteran previously had a VA compensation examination in August 2002, so well after the submission of this "buddy" statement in November 1996.  That examiner determined the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD because he was unable to specify and describe in detail a severe and horribly traumatic incident or experience in combat.  The examiner further stated the Veteran was never in a combat experience in front of the enemy.  Another VA compensation examiner that more recently evaluated the Veteran in March 2008 did not address this alleged stressor.  Therefore, additional comment is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination in a service-connected claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and that the opinion obtained must allow the Board to make an informed decision as to what weight to assign to the doctor's opinion).

If, following and as a result of this additional remand development of this claim, the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of his service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d). 


And even if it is determined, instead, that he did not engage in combat against enemy forces as he is alleging, or that the claimed stressor is unrelated to that combat, there still would need to be consideration of the most recent revision to 38 C.F.R. § 3.304(f)(3).  Effective July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD in this subpart (f)(3) to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010). 

More specifically, this new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  This regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010). 

If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

Again, considering his VA and private treatment records, the Veteran has reported symptoms that imply being in fear of imminent attack while on guard duty during his time in Vietnam.  So this implies that he had the type of fear contemplated by this most recent change to subpart (f)(3), even if, per chance, it is determined he is not a combat Veteran as he is alleging so would not additionally warrant consideration under subpart (f)(2). 

Additionally, his private treatment records, VA compensation examinations and Social Security Administration (SSA) records, all dating from March 1977 to January 1988, and his VA treatment records from October 1989 to March 2008, note diagnoses of various mental disorders, including depression, delusion disorder, and schizophrenia.  So medical opinion is needed as well concerning the origin of his other variously diagnosed psychiatric disorders - aside from PTSD - including especially in terms of whether they, too, are attributable to his military service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain all additional VA treatment records since March 2008 from the local VAMC in San Juan, Puerto Rico, especially concerning any psychiatric treatment or evaluation, regardless of the specific diagnosis(ies).  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Make an express finding as to whether this Veteran engaged in combat against enemy forces while stationed in Vietnam.  If he did, and the stressors claimed are consistent with the circumstances, conditions and hardships of that service, then he is entitled to consideration of his claim for PTSD under 38 C.F.R. § 3.304(f)(2). 

And even if it is determined he is not a combat Veteran, so does not warrant consideration under subpart (f)(2), also consider whether the type of events claimed to have occurred while he was in Vietnam, he is entitled to alternative consideration under the revised subpart (f)(3). 

In either case, there would not need to be any further corroboration of his alleged stressors. 

3.  Then schedule a VA compensation examination for an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's PTSD or other mental illness (e.g., depression, delusion disorder, and schizophrenia) are as a result or consequence of a confirmed stressor.  In making this critical determination, the examiner must consider the Veteran's statements regarding his claimed stressors in service and to having experienced rather continuous symptoms (continuity of symptomatology) during the many years since, even if PTSD or his various other mental illnesses were not diagnosed until later.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate where the examiner did not comment on Veteran's report of 
in-service injury and, instead, relied on the lack of evidence in the service treatment records (STRs) to provide a negative opinion).  See, too, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records).  Continuous symptoms, not treatment for them, is the essence of the continuity of symptomatology requirement of 38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

The examiner must discuss the underlying rationale of the opinion, if necessary, citing to specific evidence in the file to support conclusions. 

It is imperative the examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history. 

*The Veteran is hereby advised that his failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655. 


4.  Upon completion of the above development, readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



